
	

113 SRES 45 IS: Authorizing expenditures by the Committee on Environment and Public Works of the Senate. 
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 45
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Mrs. Boxer, from the
			 Committee on Environment and Public
			 Works, reported the following original resolution; which was
			 referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		Authorizing expenditures by the Committee
		  on Environment and Public Works of the Senate. 
	
	
		1.In carrying out its powers, duties, and
			 functions under the Standing Rules of the Senate, in accordance with its
			 jurisdiction under rule XXV of the Standing Rules of the Senate, including
			 holding hearings, reporting such hearings, and making investigations as
			 authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the
			 Senate, the Committee on Environment and Public Works (in this resolution
			 referred to as the committee) is authorized from March 1, 2013,
			 through September 30, 2013, in its discretion—
			(1)to make expenditures from the contingent
			 fund of the Senate;
			(2)to employ personnel; and
			(3)with the prior consent of the Government
			 department or agency concerned and the Committee on Rules and Administration,
			 to use on a reimbursable or nonreimbursable basis the services of personnel of
			 any such department or agency.
			2.The expenses of the committee for the
			 period March 1, 2013, through September 30, 2013, under this resolution shall
			 not exceed $3,178,904, of which amount—
			(1)not to exceed $4,666.67 may be expended for
			 the procurement of the services of individual consultants, or organizations
			 thereof (as authorized by section 202(i) of the Legislative Reorganization Act
			 of 1946 (2 U.S.C. 72a(i))); and
			(2)not to exceed $1,166.67 may be expended for
			 the training of the professional staff of the committee (under procedures
			 specified by section 202(j) of the Legislative Reorganization Act of
			 1946).
			3.(a)Except as provided in subsection (b),
			 expenses of the committee under this resolution shall be paid from the
			 contingent fund of the Senate upon vouchers approved by the chairman of the
			 committee.
			(b)Vouchers shall not be required—
				(1)for the disbursement of salaries of
			 employees paid at an annual rate;
				(2)for the payment of telecommunications
			 provided by the Office of the Sergeant at Arms and Doorkeeper;
				(3)for the payment of stationery supplies
			 purchased through the Keeper of the Stationery;
				(4)for payments to the Postmaster of the
			 Senate;
				(5)for the payment of metered charges on
			 copying equipment provided by the Office of the Sergeant at Arms and
			 Doorkeeper;
				(6)for the payment of Senate Recording and
			 Photographic Services; or
				(7)for payment of franked and mass mail costs
			 by the Sergeant at Arms and Doorkeeper, United States Senate.
				4.There are authorized such sums as may be
			 necessary for agency contributions related to the compensation of employees of
			 the committee from March 1, 2013, through September 30, 2013, to be paid from
			 the appropriations account for Expenses of Inquiries and
			 Investigations.
		
